Citation Nr: 1036963	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for corns on the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 1996.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for corns located on the 
second and third toes of his right foot.

In February 2009, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The Veteran's right foot corns had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for corns on the right foot 
are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

In this decision, the Board grants service connection for right 
foot corns, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no further discussion of VA's duty to 
notify and assist is necessary.

Initially, the Board notes that, in compliance with the Board's 
remand, the Veteran was scheduled for a VA examination, but he 
failed to report.  In the case of an original claim, when a 
veteran fails to appear for an examination, the claim shall be 
decided based on the evidence of record.  38 C.F.R. § 3.655(a), 
(b) (2009).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

For the showing of chronic disability in service, there is 
required a combination of manifestations sufficient to identify 
the disability and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is 
required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.  Gilbert, 1 Vet. App. at 53.

After a careful review of the evidence of record, and resolving 
all doubt in the Veteran's favor, the Board finds that service 
connection is warranted.  

Service treatment records show complaints of corns on the second 
and third toes of the Veteran's right foot in November 1991, and 
notes from a January 1992 podiatry consultation also reveal the 
presence of symptomatic corns on those toes.  But, the Veteran's 
May 1996 discharge examination was negative for any relevant 
abnormalities, and he specifically denied experiencing any foot 
trouble on his May 1996 report of medical history.

Post-service private treatment records from Dr. R.W. demonstrate 
a worsening right foot third digit callus in June 2000, and 
indicate that the condition had been present for seven or eight 
years (since 1992 or 1993).  A diagram apparently drawn by the 
doctor showed a corn on the third toe of the right foot.  A 
diagnosis of right foot third digit callus was made, and the 
Veteran was referred to a podiatrist.  The Veteran has not 
reported any podiatry visits.  A June 2005 private treatment note 
again reflects the Veteran's complaints of mild, dull, and aching 
right foot pain, primarily on the dorsal surface and third toe.  
He reported that the pain began more than 10 years prior to the 
examination.

After a careful review of the evidence of record, and resolving 
all doubt in the Veteran's favor, the Board finds that service 
connection is warranted.  The Veteran was treated for twice for 
right foot corns.  About four years after discharge from service, 
he sought treatment for right foot third digit callus, with a 
notation on the treatment record that the condition had been 
present for seven or eight years.  In various statements, the 
Veteran contends that he has had continuing problems with corns 
on his right foot.  The Boards finds that the Veteran is 
competent to make these contentions because his symptoms of foot 
pain and corns/calluses on the right foot are readily observable.  
Additionally, the Board finds his account credible based on his 
consistent description of his symptomatology.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
explicitly rejected the view that "competent medical evidence is 
required ... [when] the determinative issue involves either 
medical etiology or a medical diagnosis."  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of having continuing problems with right foot corns since 
his discharge from service.  Further, because his service 
treatment records confirm, and show treatment for, right foot 
corns on two separate occasions, and private treatment records 
show that the Veteran has had symptoms of foot pain and 
corns/calluses on the right foot, since 1991/1992.  The Veteran's 
contentions and descriptions of his right foot corns/calluses are 
consistent and credible and demonstrate a continuity of 
symptomatology dating from in-service treatment to present day.  
See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002), the U. 
S. Court of Appeals for Veterans Claims (Court) determined that 
tinnitus is the type of disorder associated with symptoms capable 
of lay observation.  Moreover, there is no medical evidence of 
record against the Veteran's claim.  As such, the Board finds 
that the evidence of record is at least in equipoise.  In light 
of foregoing, and the Federal Circuit's decision in Davidson, the 
Board finds that service connection for right foot corns is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for corns on the right foot is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


